DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/20 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a housing with a window”, “a light source”, “an optical spectrometer”, “camera”, “a plurality of spectral sensors”, “an internal reference unit”, “an electronic computing control unit”, “interface for an external reference unit”, “display and operation unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Objections
Claims 1, 7, 9, and 11 are objected to because of the following informalities:  
Regarding claims 1, and 7; the recited term “and/or” is NOT clear in the claims. It may mean "and" or "or", it may mean "exclusive-or", altogether not limiting the scope of claimed subject matter in this respect.
Claim 9 recites the limitation "a mobile constituent analysis system", “a housing”, “a light source”, “a window”, “a sample”, “an optical spectrometer”, “an internal reference unit”, “a camera”, “an electronic control unit”, and “an interface”, and “an external reference unit” in lines 1-13 is objected because there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "an electronic control unit of a mobile constituent analysis system" in lines 2-3 is objected because there is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a mobile constituent analysis system in claims 1-2, 4-5, and 9-11 (paragraph [0050]).
an external reference unit in claims 1 and 9.
an internal reference unit (paragraph [0050]) in claims 1 and 9.
a display and operation unit (paragraph [0050]) in claims 1 and 9.
an electronic control unit (paragraph [0050]) in claims 1 and 9.
by means of in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 9; these claims invokes 112(f) as discussed above. The claims provide for these “external reference unit" and “by means of” but in the specification does not show clearly the structures for these “an additional member" to perform the claimed inventions. The specification fails to disclose any specific structure that corresponds to these types of these “external reference unit" and “by means of”. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite. 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, second paragraph.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 1, 6, and 9; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure that would allow one having ordinary skill 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kormann et al (US 2006/0093522).
Regarding claim 1; Kormann et al discloses a method for sample-appropriate measurement using a mobile constituent analysis system  (figure 1 and paragraph [0022]: e.g., The spectrometric measuring head for harvesting machines) comprising a housing (1 @ figure 1) with a window (7 @ figure 1), an interface (12 @ figure 1) for an external reference unit (paragraph [0026]: e.g., Preferably black and white standards are used both as internal 5 and as external standards, which may be supplemented with additional application-specific internal standards for farther-reaching recalibrations.) and a display and operating unit (paragraph [0032]: e.g.,  The interface 12 arranged in the measuring head to a bus system is preferably designed as a wireless connection for data transmission and/or calibration and/or system diagnosis and can support standards such as CAN, USB, RS232, Wireless LAN etc.), wherein a light source (3 @ figure 1), an 4 @ figure 1), a camera (9 @ figure 1), an internal reference unit (5 @ figure 1 and paragraph [0026]: e.g., The two standards 5 included in the measuring head serve the internal recalibration of the measuring arrangement. At least two additional external standards (not illustrated) are provided in order to calibrate the measuring head before start-up of the measuring arrangement or at certain intervals) and an electronic control unit (processor 11 @ figure 1 and paragraph [0033]: e.g., the processor 11 comprises an appropriate compensating electronic system, which balances changing parameters of the detector array 9 in case of changes in the temperature) are arranged in the housing (1 @ figure 1), wherein the method comprises the following steps:
selecting a calibration product (5 @ figure 1) suitable for a sample (7 @ figure 1) to be examined;
checking the plausibility of the chosen calibration product (5 @ figure 1), an incorrect selection being signaled and a renewed selection of an alternative calibration product (5 @ figure 1) being initiated (paragraph [0005]: e.g., Combining the moisture sensor with a sensor condition control device makes it possible to detect erroneous conditions when determining the moisture signal, point them out, initiate corrective action and/or perform a calibration. The sensor condition control device comprises microprocessors as well as suitable evaluation software and can trigger different corrective, display or calibrating measures as a function of the determined measurement status (with plausibility check) and paragraphs [0022] and [0026]-[0030]: e.g., the measuring head is recalibrated using the measured values from the calibration of the reflection measuring head prior to start-up. After the internal standards 5 are swiveled out of the optical path, the measuring head is ready for the next measurement of the sample 7… the internal recalibration can occur at short intervals automatically following a previously established rhythm or as needed. Both the measuring head and the sample 7 remain in the normal measuring position during calibration and also recalibration);
outputting measurement conditions to be observed, which comprise at least the measurement point to be chosen and the measurement duration, depending on the selected calibration product (paragraph [0024]: e.g., The lamp output is raised for samples 7 having a primarily dark color, without recalibrating the spectrometer arrangement. This ensures that the integration time of the spectrometer arrangement 4 remains nearly constant. In connection with the internal referencing thus measurements can be performed that are optimally adjusted to the respective sample and measuring conditions at all times. Controlling the lamp output can optimize the measured results especially for the automatic spectral processing performed by the processor 11);
7 @ figure 1) using the spectrometer (4 @ figure 1) under the measurement conditions and whilst simultaneously monitoring the measurement conditions (paragraphs [0025]-[0026]: e.g., The spectrometer arrangement 4 comprises at least one dispersion element 8 and one detector array 9 and may comprise depicting optical modules 10. Due to the direct depiction of the radiation reflected by the sample 7 on the detector array 9, depending on the sample 7 depictions of the structure of the sample 7 on the detector array 9 can lead to measurement errors);
processing the captured measurement values by the electronic control unit (11 @ figure 1), wherein each measurement value that has been recorded in compliance with the measurement conditions is declared valid (paragraph [0033]: e.g., Moreover the processor 11 contains the software for the required bus management. The processor 11 creates a completely self-sufficiently operating system. To allow the measuring head to be used in a broad operating temperature range even without additional cooling of the detector array 9, the processor 11 comprises an appropriate compensating electronic system, which balances changing parameters of the detector array 9 in case of changes in the temperature);
outputting at least the measurement values found to be valid to the display and operating unit (paragraph [0032]: e.g., The interface 12 arranged in the measuring head to a bus system is preferably designed as a wireless connection for data transmission and/or calibration and/or system diagnosis and can support standards such as CAN, USB, RS232, Wireless LAN etc.) and/or another output or storage element.  
Regarding claim 2; Kormann et al discloses an internal calibration (5 @ figure 1) of the constituent analysis system (paragraph [0022]: e.g., The spectrometric measuring head for harvesting machines and other equipment used in agriculture) is carried out with the aid of the internal reference unit prior to the recording of the measurement values (paragraph [0026]: e.g, The two standards 5 included in the measuring head serve the internal recalibration of the measuring arrangement. At least two additional external standards (not illustrated) are provided in order to calibrate the measuring head before start-up of the measuring arrangement or at certain intervals. Preferably black and white standards are used both as internal 5 and as external standards, which may be supplemented with additional application-specific internal standards for farther-reaching recalibrations.).  
Regarding claim 3; Kormann et al discloses the plausibility check of the chosen calibration product, images of the sample (7 @ figure 1) taken by the camera (9 @ figure 1) are compared with 5 @ figure 1 and paragraph [0005]: e.g., combining the moisture sensor with a sensor condition control device makes it possible to detect erroneous conditions when determining the moisture signal, point them out, initiate corrective action and/or perform a calibration. The sensor condition control device comprises microprocessors as well as suitable evaluation software and can trigger different corrective, display or calibrating measures as a function of the determined measurement status (with plausibility check) and paragraph [0031]: e.g., after discovering a non-plausible output value of the measuring head. Such a non-plausible output value exists, for example, when the output value of the measuring head is constant over a certain period of time (e.g. 10 seconds) or when it signals the presence of a crop although no crop flows through the feed channel, which can be verified based on the operating states of conveyor elements or based on other sensors, e.g. light barrier.).  
Regarding claim 4; Kormann et al discloses the alignment of the constituent analysis system in relation to the measurement location is captured and monitored during the capture of the measurement values (paragraph [0029]: e.g., different measuring intensity levels of the light source 3 can be found on the internal measuring location than on the external sample measuring location, the geometric configuration of the internal standards 5 ensures that spectral intensity changes occur with equal proportionality in both measuring locations. Changes in sensitivity and the dark signal of the detector array 9 are equally effective, independent from the measuring location and therefore internally and externally). 
 Regarding claim 5; Kormann et al discloses vibrations of the constituent analysis system are captured and monitored, at least while the measurement values are being recorded (paragraph [0004]: e.g., due to mobile parts, filter wheels and scanning diffraction gratings are sensitive to vibrations and not reliable when they analyze grain during harvesting. Consequently they are not suited for use on combines or other agricultural harvesting machines, which generate mechanical vibrations).  
Regarding claim 7; Kormann et al discloses the measurement conditions are met while the measurement values are being recorded is signaled to the user by optical and/or acoustic signals (paragraphs [0005] and [0024]: e.g., in connection with the internal referencing thus measurements can be performed that are optimally adjusted to the respective sample and measuring conditions at all times. Controlling the lamp output can optimize the measured results especially for the automatic spectral processing performed by the processor 11).  
Regarding claim 8; Kormann et al discloses another calibration product (paragraph [0026]: e.g., The two standards 5 included in the measuring head serve the internal recalibration of the measuring arrangement) is chosen automatically in the event of a negative result of the plausibility check of the chosen calibration product (paragraph 0031]: e.g., The recalibration can be performed automatically after a certain time period (e.g. after 10 min.) has expired or also after discovering a non-plausible output value of the measuring head. Such a non-plausible output value exists, for example, when the output value of the measuring head is constant over a certain period of time), said other calibration product, in turn, being subjected to a plausibility check (paragraph [0005]: e.g., The sensor condition control device comprises microprocessors as well as suitable evaluation software and can trigger different corrective, display or calibrating measures as a function of the determined measurement status (with plausibility check)). 
Regarding claim 11; Kormann et al (‘522) discloses a data processing program (11 @ figure 1) comprising program code means (paragraph 0033]: e.g., processor 11 can generate both raw data, i.e. pre-processing of the data on a spectral basis, and calculated results, which can then be transmitted to a bus system via the interface 12. Moreover the processor 11 contains the software for the required bus management. The processor 11 creates a completely self-sufficiently operating system) for carrying out in an electronic control unit of a mobile constituent analysis system (paragraph [0022]: e.g., The spectrometric measuring head for harvesting machines and other equipment used in agriculture).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kormann et al (US 2006/0093522) in view of Greten et al (US 2008/0137087).
Regarding claim 6; Kormann et al discloses the temperature and the relative humidity at the measurement location and in the interior of the housing are captured and monitored while the measurement values are being recorded, with impermissible deviations from temperature values and relative humidifies specified by the calibration product being signaled by the display and operating unit. However, Greten et al teaches that it is known in the art to provide the temperature and the relative 60 @ figure 6 and paragraph [0047]: e.g., the verification device 60 is disposed substantially within the sensor device enclosure 10 such that the sensor device 20 may be calibrated without interference from potentially error-inducing environmental conditions, including, but not limited to: high concentrations of dust, extreme temperatures, high humidity levels, and excessive ambient light levels).  It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Kormann et al (‘522) with limitation above as taught by Greten et al for the purpose of automating the quality control of a measuring device carried by a harvesting device for measuring quality parameters in a harvested crop.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kormann et al (US 2006/0093522) in view of Kormann et al (US 2008/0186487).
Regarding claim 9; Kormann et al discloses a mobile constituent analysis system (figure 1 and paragraph [0022]: e.g., The spectrometric measuring head for harvesting machines) comprising: the housing (1 @ figure 1); the light source (3 @ figure 1) disposed in the housing; the window (2 @ figure 1) disposed in a wall of the housing (1 @ figure 1), light being emitted from the light source (3 @ figure 1) in the direction of the sample (7 @ figure 1) through said window (2 @ figure 1); the optical spectrometer (4 @ figure 1) disposed in the housing (1 @ figure 1), comprising a dispersive element (8, 10 @ figure 1) and a plurality of spectral sensors (array detector 9 @ figure 1) and being able to detect the light reflected by the sample (7 @ figure 1); the internal reference unit (5 @ figure 1) disposed in the housing (1 @ figure 1); the electronic control unit (11 @ figure 1) disposed in the housing (1 @ figure 1); the display and operating unit (paragraph [0032]: e.g., The interface 12 arranged in the measuring head to a bus system is preferably designed as a wireless connection for data transmission and/or calibration and/or system diagnosis and can support standards such as CAN, USB, RS232, .) for interaction with a user; the interface (12 @ figure 1) for connection to an external reference unit (paragraph [0026]: e.g., At least two additional external standards (not illustrated) are provided in order to calibrate the measuring head before start-up of the measuring arrangement or at certain intervals).
Kormann et al (‘522) discloses all of feature of claimed invention except for the camera disposed in the housing, the incidence opening of which is directed through the window in the direction of the sample to be examined. However, Kormann et al (‘487) teaches that it is known in the art to provide a camera (26 2 figure 1) disposed in the housing (12 @ figure 1), the incidence opening of which is directed through the window (16 @ figure 1) in the direction of the sample (34 @ figure 1) to be examined. Therefore, it would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Kormann et al (‘522) with limitation above as taught by Kormann et al (‘487) for the purpose of improving illumination and measurement of the sample.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kormann et al (‘522) in view of Kormann et al (‘487) as applied to claim 9 above, and further in view of Greten et al (US 2008/0137087).
Regarding claim 10; Kormann et al (‘522) in view of Kormann et al (‘487) combination discloses all of feature of claimed invention except for at least one of the sensors listed below: a relative position sensor for capturing the alignment of the constituent analysis system; a shock sensor for capturing vibrations in the constituent analysis system; a temperature sensor for capturing the measurement location temperature; a temperature sensor for capturing the internal housing temperature; a humidity sensor for capturing the relative humidity at the measurement location and inside the housing. However, Greten et al teaches that it is known in the art to provide the optical sensor (20 @ figure 1) is a temperature sensor for capturing the measurement location temperature (paragraph [0011]: e.g., the sensor device enclosure may include, but is not limited to: temperature; humidity; light levels; dust concentration; and combinations of such environmental parameters). It would have been obvious to one having ordinary skill in the art before the effective of filling date of claimed invention to combine method of Kormann et al (‘522) with limitation above as taught by Greten et al for the purpose of automating the quality control of a measuring device carried by a harvesting device for measuring quality parameters in a harvested crop.
It is noted that the term “at least one of the sensors list below” is alternative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) O’Brien et al (US 2015/0204833) discloses method and apparatus for field spectroscopic characterization of seafood is disclosed. A portable NIR spectrometer is connected to an analyzer configured for performing a multivariate analysis of reflection spectra to determine qualitatively the true identities or quantitatively the freshness of seafood samples.
2) Ghiraldi (US Patent No. 7,428,042) discloses a food analyzer which can be installed on a self-propelled food loading unit, and which includes an optoelectronic device for determining the spectrum of electromagnetic radiation reflected and/or absorbed by a foodstuff loaded by the self-propelled unit; and a processing unit for determining, as a function of the acquired spectrum of electromagnetic radiation, chemical and physical information relative to the elements in the foodstuff.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext. 86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 25, 2022


						/SANG H NGUYEN/                                                                           Primary Examiner, Art Unit 2886